Case 1:19-mc-00468-KPF Document 3-15 Filed 10/18/19 Page 1 of 4

Exhibit 15
Case 1:19-mc-00468-KPF Document 3-15 Filed 10/18/19 Page 2 of 4

 

In the Matter of:

 

200 Vesey Street
New York, New York

DATE: Tuesday, July 23,

)

) File No. NY-09615-A
AMERICAN RIVER BANKSHARES )
(TISO) ) i
WITNESS: James O'Brien
PAGES: 1 through 9
PLACE: Securities and Exchange Commission

2019

The above-entitled matter came on for hearing,

pursuant to notice, at 10:20 a.m.

Diversified Reporting Services,

(202)

467-9200

 

Page l

THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION

 

 

Inc.

 

 
Case 1:19-mc-00468-KPF Document 3-15 Filed 10/18/19 Page 3 of 4

 

 

 

 

Page 2 Page 4
1 APPEARANCES: 1 PROCEEDINGS
2 2 MR. ELLENBOGEN: We are on the
3 On behalf of the Securities and Exchange Commission: 3 record on July 23, 2019 at the New York
4 BENNETT ELLENBOGEN, ESQ. 4 regional offices of the Securities and
5 WENDY B. TEPPERMAN, ESQ. 5 Exchange Commission. I am Bennett
6 Securities and Exchange Commission 6 Ellenbogen, and with me today is Wendy
7 Division of Enforcement 7 Tepperman, the Assistant Regional Director.
8 200 Vesey Street 8 It is 10:20 am., and the
9 New York, New York 9 witness, James OBrien, has not shown up.
10 10 We have been informed by his counsel that
11 On behalf of the Witness: 11 he's not intending to show up. I just
12 (No appearance.) 12 wanted to place a couple of things on the
13 13 record today.
14 14 On February 17, 2017, the staff
15 15 obtained the Formal Order of Investigation
16 16 in this matter. Subsequently, we've
17 17 obtained two supplemental formal orders
18 18 adding additional names to our Formal Order
19 19 of Investigation. We obtained supplemental
20 20 formal orders on May 14, 2019 and June 6,
21 21 2019.
22 22 MS. TEPPERMAN: The formal orders
23 23 names us Officers, the two of us here
24 24 today.
25 25 MR. ELLENBOGEN: And a number of
Page 3 Page 5
1 CONTENTS 1 other individuals who are not present
2 2 today, but a number of other individuals.
3. -WITNESS: EXAMINATION 3 On March 15, 2019, Mr. O'Brien's
4 (No appearance.) 4 attorney, John Hanamirian had agreed to
5 5 accept service of the subpoena and we
6 EXHIBITS: DESCRIPTION IDENTIFIED 6 served Mr. O'Brien through Mr. Hanamirian.
7 (Noexhibits identified.) 7 We've had marked as Exhibit Number 1, the
a 8 e-mail from Mr. Hanamirian and his office
9 9 agreeing to accept service of the subpoena.
10 10 I've had marked as Exhibit Number 2, the
11 11 May 15, 2019 subpoena to Mr. O'Brien and
12 12 sent to Mr, Hanamirian on, as I said, on
13 13 May 15, 2019.
14 14 Tt wasn't until July 10th where
15 15 Mr. Hanamirian first reached out to the
16 16 staff to discuss the upcoming testimony and
7 17 it wasn't until July 17th, that he first
18 18 stated that his client would not testify in
19 19 this matter. And prior to that, he also
20 20 reached out to the staff on May 21st to
21 21 discuss the date for Mr. O'Brien's
22 22 testimony and we agreed to move the date to
23 23 today, July 23rd.
24 24 I've marked as Exhibit Number 3,
25 25 the e-mail correspondence in May where we

 

2 (Pages 2 to 5)

 

 

 
Case 1:19-mc-00468-KPF Document 3-15 Filed 10/18/19 Page 4 of 4

 

 

 

 

Page 6 Page 8
1 discussed moving the testimony date to i PROOFREADER'S CERTIFICATE
2 today, and then I've marked as Exhibit 2 In The Matter of: AMERICAN RIVER BANKSHARES
3 Number 4, the e-mail correspondence in 3 Witness: James OBrien
4 July, the July 10th and July 17th e-mail 4 File Number: NY-09615-A
5 exchanges where Mr. Hanamirian first 5 Date: Tuesday, July 23, 2019
6 expressed some reservations and then 6 Location: New York, NY
7 refusing to have his client appear for 7
8 testimony. 8 This is to certify that 1, Maria E. Paulsen,
3 Since that time with the 9 (the undersigned), do hereby certify that the
10 correspondence between the staff and Mr. 10 foregoing transcript is a complete, true and accurate
11 Hanamirian, the staff has made our position 11 transcription of all matters contained on the recorded
12 clear that Mr. O'Brien was lawfully served 12  _ proceedings of the investigative testimony.
13 with a subpoena from the staff with a 13
14 formal order authority to issue subpoenas 14
15 and there was no legitimate reason for Mr. 15 (Proofreader's Name) (Date)
16 O'Brien or Mr. Hanamirian to object to the 16
17 subpoena. 17
18 We reduced our position to a 18
19 letter, which we sent on July 22, 2019, and 19
20 we also offered in that letter to postpone 20
21 the testimony in order to give Mr. O'Brien 21
22 and his attorney time to reconsider and 22
23 review the case law and in order to avoid 23
24 any court intervention. 24
25 About a half hour after we sent 25
Page 7 Page 9
1 our letter, Mr. Hanamirian rejected our 1 CERTIFICATE
2 claims, responded that he had already 2
3 provided his client's position in his last 3 STATE OF NEW YORK )
4 e-mail. I've marked as Exhibit Number 5, 4 ‘$$
5 the July 22, 2019 letter to Mr. Hanamirian. 5 COUNTY OF NASSAU)
6 It is now 10:24 a.m. Again, the 6 1, Elbia Merino, a shorthand reporter
7 witness has not shown up and we will end 7 within and for the State of New York, do hereby
8 the testimony today and take it from there 8 certify that the within is a true and accurate
9 as we decide what we want to do going 9 transcript of the statement taken on July 23, 2019.
10 forward. 10 I further certify that I am not related to any of the
11 With that, we'll go off the 11 _ parties to this action by blood or by marriage, and
12 record. 12 that ] am in no way interested in the cutcome of this
13 (Whereupon, at 10:24 a.m., the 13° matter.
14 examination was concluded.) 14 IN WITNESS WHEREOF, I have hereunto set my
15 ek OR kk 15 hand this 30th day of July, 2019.
16 16 _signature_
17 17
18 18
19 19
20 20
21 21
22 22
23 23
24 24
25 25

 

ST ——

3 (Pages 6 to 9)

 

 

 

 

 
